DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive.  The Applicant asserts with respect to JP ‘320 that the phosphors are emitted by the electron beam. This configuration is described as preventing hue changes due to color mixing and causing image quality degradation when the electron beam is misaligned in the horizontal direction.  In contrast to the present invention, JP '320 does not disclose or suggest light emission control by driving transistors.8Docket No. 8323-0017Appln. No. 16/523,300  Thus, one skilled in the art would not have been led to combine the teachings of Ebisuno with those of JP '320 to arrive at the present invention.  Therefore, the combination of the teachings of Ebisuno and JP '320 does not disclose or suggest all the features of independent claim 1, and claim 1 is patentably distinguished over the references relied upon.  The Examiner respectfully disagrees.	JP ‘320 teaches that a pixel arrangement of RGBRGB can result in a minimization of image degradation due to color mixing and that visual characteristics of color change are less noticeable [0024 and 0026].  While misalignment when using phosphor light sources can cause color mixing, one skilled in the art would recognize that rearranging the pixel arrangement of RGBRGB to a RGBGRB arrangement would also provide an advantage for transistor driven OLED light sources to prevent color .  
Drawings
The drawings were received on 12/22/20.  These drawings are acceptable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno et al. (US 2017/0352312, hereinafter “Ebisuno”, cited by Applicant) in view of JPH06189320a (hereinafter JP ‘320, machine translation included).	Regarding claim 1, Ebisuno discloses a display device comprising (Figs. 1-3 and 5, [0032-0038 and 0040-0042], display device 1): 	a plurality of power lines disposed to extend along a first axis and to be 5distant from one another along a second axis (Figs. 1-3 and 5, [0032-0038 and 0040-0042], power lines 105 along Y column first axis); 	a plurality of first driving transistors, each of which is disposed on a first side along the second axis of respective one of the plurality of power lines and provided with a power-supply potential from the respective power line (Figs. 1-3 and 5, [0032-0038 and 0040-0042], driving transistors Trd shown in Fig. 3 for subpixels P201, P203, and P205); 	a plurality of second driving transistors, each of which is disposed on a 10second side along the second axis of respective one of the plurality of power lines and provided of the second color, and 	wherein a first driving transistor of the third power line drives a second 41light-emitting element of the first color.	JP ‘320 teaches to form an image display device with lighting in a pattern of R,G,B,G,R, and B ([0022]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the subpixel lighting pattern of Ebisuno from a RGBRGB lighting pattern to a RGBGRB lighting pattern of the subpixels, such as taught by JP ‘320, for the purpose of reducing color mixture and preventing degradation in picture quality.  The modified device would have wherein a second driving transistor of the second power line drives a second light-emitting element of the second G color, and wherein a first driving transistor of the third power line drives a second 41light-emitting Regarding claim 2, Ebisuno as modified by JP ‘320 discloses the display device according to claim 1, wherein the third color has the lowest relative visibility among the first color, the second color, and the third color (Ebisuno, [0034 and 0036], third blue color pixels inherently have lowest relative visibility among red, green, and blue color pixels).  
	Regarding claim 3, Ebisuno as modified by JP ‘320 discloses the display device according to claim 2, 10wherein the first color and the second color are red and green, respectively, or green and red, respectively, and wherein the third color is blue (Ebisuno, [0034 and 0036], first color is red, second color is green, and third color is blue.
	Regarding claim 4, Ebisuno as modified by JP ‘320 discloses the display device according to claim 1, wherein a pattern of the first 15driving transistor of each power line and a pattern of the second driving transistor of the power line are symmetric with respect to the power line (Ebisuno, Figs. 1-3 and 5, [0032-0038 and 0040-0042], first transistors Trda for subpixels P201, P203, and P205 are symmetric with second transistors Trdb for subpixels P202, P204, and P206 for each of the power lines 105 in the pattern).
	Regarding claim 5, Ebisuno as modified by JP ‘320 discloses the display device 
	Regarding claim 17, Ebisuno as modified by JP ‘320 discloses 15the display device according to claim 1, further comprising:	a plurality of data lines configured to transmit control signals for the plurality of first driving transistors and the plurality of second driving transistors (Ebisuno, Fig. 2, [0033 and 0078], data lines Dr1, Db1, and Dg2 transmit control signals to the first driving transistors, and data lines Dg1, Dr2, and Db2 transmit control signals to the second driving transistors); and 	a driver circuit configured to provide the control signals to the plurality 20of data lines (Ebisuno, Fig. 2, [0033 and 0078], data line driving circuit 20).	Ebisuno as modified by JP ‘320 does not explicitly disclose wherein a data line configured to transmit a control signal for the second driving transistor of the second power line and a data line configured to transmit a control signal for the first driving transistor of the third power line cross each other.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wiring of Ebisuno to have wherein a data line configured to transmit a control signal for the second driving transistor of the second power line and a data line configured to transmit a control signal for the first 
	Regarding claim 18, Ebisuno as modified by JP ‘320 discloses the display device according to claim 1, further comprising:	a plurality of data lines configured to transmit control signals for the plurality of first driving transistors and the plurality of second driving transistors (Ebisuno, Fig. 2, [0033 and 0078], data lines Dr1, Db1, and Dg2 transmit control signals to the first driving transistors, and data lines Dg1, Dr2, and Db2 transmit control signals to the second driving transistors); and	46a driver circuit configured to provide the control signals to the plurality of data lines (Ebisuno, Fig. 2, [0033 and 0078], data line driving circuit 20).
	Ebisuno as modified by JP ‘320 does not explicitly disclose wherein a data line configured to transmit a control signal for the second driving transistor of the second power line and a data line configured 5to transmit a control signal for the first driving transistor of the third power line do not cross each other.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data line terminals of the data line driving circuit of Ebisuno to have wherein a data line configured to transmit a control signal for the second driving transistor of the second power line and a data line configured 5to transmit a control signal for the first driving transistor of the third power .
Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694       

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694